Title: From Thomas Jefferson to Martha Jefferson Randolph, 12 November 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Nov. 12. 1792

The last post day for Monticello, which was the 9th. slipt by me without my recollecting it. However as you are perhaps in Cumberland, a letter of this day may get to you only three days the later. I have nothing indeed to tell you but that I love you dearly, and your dear connections, that I am well, as is Maria. I hope your little one has felt no inconvenience from the journey, that Anne is quite recovered, and Mr. Randolph’s health good. Yours is so firm, that I am less apt to apprehend for you: Still, however, take care of your good health, and of your affection to me, which is the solace of my life. Remember me cordially to Mr. Randolph. Yours &c

Th. Jefferson

